                                                          l                       FILED
                              UNITED STATES DISTRICT COUR                    1

                           SOUTHERN DISTRICT OF CALIFO                       IA   SEP O6 2019

UNITED STATES OF AMERICA,


                                      Plaintiff,
                  vs.
                                                       JUDGMENT OF DISMISSAL
     CARLOS OZUNA-RAMIREZ,



                                    Defendant.


IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
      granted the motion of the Government for dismissal of this case, without prejudice; or

 •    the Court has dismissed the case for unnecessary delay; or

 •    the Court has granted the motion of the Government for dismissal, without prejudice; or

 •    the Court has granted the motion of the defendant for a judgment of acquittal; or

 •    a jury has been waived, and the Court has found the defendant not guilty; or

 •    the jury has returned its verdict, finding the defendant not guilty;

      of the offense(s) as charged in the Indictment/Information:

      Ct 1 - 8· l 326(a),(b) - Removed Alien Found in the United States(Fe]ony)




 Dated:   71/~/Jt
          ,  I
                                                   United States Magistrate Judge
